Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to AFCP 2.0 filed on 5/24/2022 and interview of 6/22/2022.  Claims 1, 3-5, 7, 10, 12-13, 15-18 and 20 have been amended.  Claims 2 and 11 has been cancelled.  Claims 1, 3-10 and 12-20 are allowed.

Examiners Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Miller and Travis Dubose Reg # 74,629 on 6/22/2022.


Please cancel claims 2 and 11.

Please amend claim 1 to recite as follow:
1.	(currently amended)  A system, comprising:
one or more hardware processors; and
a non-transitory memory storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform actions comprising:
	providing, to a client device, a graphical user interface (GUI) configured to display a plurality of computational instances and a plurality of classification filters;
	receiving, from the client device and via the GUI, a selection of one or more computational instances of the plurality of computational instances and one or more classification filters of the plurality of classification filters, wherein each classification filter of the one or more classification filters is associated with one or more transactions between the one or more computational instances and one or more server devices, and wherein the one or more classification filters comprise:
one or more filter categories; and
a ranking order of data within at least one of the one or more filter categories;
	retrieving first transaction data and second transaction data in response to receiving the selection, wherein the first transaction data is indicative of first transactions carried out between a first release version of a set of program code units executing on the one or more server devices, wherein the second transaction data is indicative of second transactions carried out between a second release version of the set of program code units executing on the one or more server devices, [[and]] wherein the second release version of the set of program code units comprises an update to the first release version of the set of program code units, and wherein the ranking order of data comprises a ranking of an impact of the update within the at least one of the one or more filter categories;
	generating a quantitative comparison of the first transaction data and the second transaction data, wherein the quantitative comparison is indicative of performance of the set of program code units executing on the one or more server devices before and after the update; and
	transmitting the quantitative comparison to the client device for display via the GUI. 

Please amend claim 3 to recite as follow:
3.	(currently amended)  The system of claim [[2]] 1, wherein the one or more filter categories comprise a uniform record locator (URL) category, and wherein the quantitative comparison includes data of the one or more filter categories.

Please amend claim 5 to recite as follow:
5.	(currently amended)  The system of claim [[2]] 1, wherein the one or more computational instances comprise a plurality of computational instances, and wherein the ranking ranks the impact of the update for each computational instance of the plurality of computational instances within the at least one of the one or more filter categories.

Please amend claim 10 to recite as follow:
	10.	(currently amended)  A method, comprising:
providing, to a client device, a graphical user interface (GUI) configured to display a plurality of computational instances and a plurality of classification filters;
receiving, from the client device and via the GUI, a selection of one or more computational instances of the plurality of computational instances and one or more classification filters of the plurality of classification filters, wherein each classification filter of the one or more classification filters is associated with one or more transactions between the one or more computational instances and one or more server devices, and wherein the one or more classification filters comprise:
one or more filter categories; and
a ranking order of data within at least one of the one or more filter categories;
retrieving first transaction data and second transaction data in response to receiving the selection, wherein the first transaction data is indicative of first transactions carried out between a first release version of a set of program code units executing on the one or more server devices, wherein the second transaction data is indicative of second transactions carried out between a second release version of the set of program code units executing on the one or more server devices, [[and]] wherein the second release version of the set of program code units comprises an update to the first release version of the set of program code units, and wherein the ranking order of data comprises a ranking of an impact of the update within the at least one of the one or more filter categories;
generating a quantitative comparison of the first transaction data and the second transaction data, wherein the quantitative comparison is indicative of performance of the set of program code units executing on the one or more server devices before and after the update; and
	transmitting the quantitative comparison to the client device for display via the GUI.

Please amend claim 12 to recite as follow:
12.	(currently amended)  The method of claim [[11]] 10, wherein the one or more filter categories comprises a uniform record locator (URL) category, and wherein the quantitative comparison includes data of the one or more filter categories.

Please amend claim 15 to recite as follow:
15.	(currently amended) A non-transitory computer-readable medium comprising computer readable instructions, that when executed by one or more processors, causes the one or more processors to perform operations comprising:
providing, to a client device, a graphical user interface (GUI) configured to display a plurality of computational instances and a plurality of classification filters;
receiving, from the client device and via the GUI, a selection of one or more computational instances of the plurality of computational instances and one or more classification filters of the plurality of classification filters, wherein each classification filter of the one or more classification filters is associated with one or more transactions between the one or more computational instances and one or more server devices, and wherein the one or more classification filters comprise:
one or more filter categories; and
a ranking order of data within at least one of the one or more filter categories;
retrieving first transaction data and second transaction data in response to receiving the selection, wherein the first transaction data is indicative of first transactions carried out between a first release version of a set of program code units executing on the one or more server devices, wherein the second transaction data is indicative of second transactions carried out between a second release version of the set of program code units executing on the one or more server devices, [[and]] wherein the second release version of the set of program code units comprises an update to the first release version of the set of program code units, and wherein the ranking order of data comprises a ranking of an impact of the update within the at least one of the one or more filter categories;
generating a quantitative comparison of the first transaction data and the second transaction data, wherein the quantitative comparison is indicative of performance of the set of program code units executing on the one or more server devices before and after the update; and
	transmitting the quantitative comparison to the client device for display via the GUI.

Please amend claim 16 to recite as follow:
16.	(currently amended)  The non-transitory computer-readable medium of claim 15, 



REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 

The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“receiving, from the client device and via the GUI, a selection of one or more computational instances of the plurality of computational instances and one or more classification filters of the plurality of classification filters, wherein each classification filter of the one or more classification filters is associated with one or more transactions between the one or more computational instances and one or more server devices, and wherein the one or more classification filters comprise:
one or more filter categories; and
a ranking order of data within at least one of the one or more filter categories;
	retrieving first transaction data and second transaction data in response to receiving the selection, wherein the first transaction data is indicative of first transactions carried out between a first release version of a set of program code units executing on the one or more server devices, wherein the second transaction data is indicative of second transactions carried out between a second release version of the set of program code units executing on the one or more server devices, wherein the second release version of the set of program code units comprises an update to the first release version of the set of program code units, and wherein the ranking order of data comprises a ranking of an impact of the update within the at least one of the one or more filter categories;
	generating a quantitative comparison of the first transaction data and the second transaction data, wherein the quantitative comparison is indicative of performance of the set of program code units executing on the one or more server devices before and after the update; " as stated in claims 1, 10 and 15.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 3-10, 12-20 are allowable over the prior art of record. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446